ON MOTION FOR REHEARING
DAUKSCH, Judge.
Appellant has sought a rehearing because the trial court improperly relied on out-of-state convictions to habitualize him under section 775.084, Florida Statutes (Supp.1988). Because appellant failed to raise this argument before the trial court in his Florida Rule of Criminal Procedure 3.800(a) motion to correct sentence, his motion for rehearing is denied without prejudice to his raising this ground for relief in another 3.800(a) motion below. See Johnson v. State, 616 So.2d 1 (Fla.), revised, 18 Fla.L. Weekly S234 (Fla. April 8, 1993).
DENIED.
HARRIS and PETERSON, JJ., concur.